     Case 1:21-cv-00606-KG-JFR Document 56 Filed 08/17/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW MEXICO


NEW MEXICO STATE INVESTMENT
COUNCIL,

                    Plaintiff,

v.                                        Case No. 1:21-cv-00606-KG-JFR


BANK OF AMERICA CORPORATION; BANK
OF AMERICA, N.A.; BOFA SECURITIES,
INC.; BARCLAYS PLC; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP
PARIBAS S.A.; BNP PARIBAS SECURITIES
CORP.; CITIGROUP, INC.; CITIBANK N.A.;
CITIGROUP GLOBAL MARKETS INC.;
CITIGROUP GLOBAL MARKETS LIMITED;
CREDIT SUISSE GROUP AG; CREDIT
SUISSE AG; CREDIT SUISSE SECURITIES
(USA) LLC; CREDIT SUISSE CAPITAL LLC;
CREDIT SUISSE INTERNATIONAL;
DEUTSCHE BANK AG; DEUTSCHE BANK
SECURITIES INC.; GOLDMAN SACHS
GROUP, INC.; GOLDMAN SACHS & CO.
LLC; GOLDMAN SACHS INTERNATIONAL;
J.P. MORGAN CHASE & CO.; J.P. MORGAN
CHASE BANK, N.A.; J.P. MORGAN
SECURITIES LLC; MORGAN STANLEY;
MORGAN STANLEY & CO., LLC; MORGAN
STANLEY & CO. INTERNATIONAL PLC;
MORGAN STANLEY CAPITAL SERVICES,
LLC; NATWEST GROUP PLC; NATWEST
MARKETS PLC; NATWEST MARKETS
SECURITIES, INC.; THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION,
INC.; CREDITEX GROUP INC; IHS MARKIT,
LTD.; and JANE DOES 1-100,

                    Defendants.
       Case 1:21-cv-00606-KG-JFR Document 56 Filed 08/17/21 Page 2 of 4




ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINES TO ANSWER
                   OR OTHERWISE RESPOND TO
              PLAINTIFF’S CLASS ACTION COMPLAINT

       THIS MATTER having come before the Court on Defendants NatWest Group Plc,

NatWest Markets Plc, NatWest Markets Securities Inc., and the International Swaps and

Derivatives Association, Inc.’s Unopposed Motion to Extend Deadlines to Answer or Otherwise

Respond to Plaintiff’s Class Action Complaint [Doc. 1], and the Court having considered the

Motion and being advised it is unopposed, hereby enters its Order GRANTING the Motion.

       Thus, any deadlines for NatWest Group Plc, NatWest Markets Plc, NatWest Markets

Securities Inc., and the International Swaps and Derivatives Association, Inc. to answer or

otherwise respond to Plaintiff’s Class Action Complaint are extended while Plaintiffs work to

effect service on all Defendants.

               IT IS SO ORDERED.




                                            _______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                             -2-
       Case 1:21-cv-00606-KG-JFR Document 56 Filed 08/17/21 Page 3 of 4




SUBMITTED BY:

RODEY, DICKASON, SLOAN, AKIN, &
ROBB, P.A.

By:    /s/ Andrew G. Schultz_______                   By:    /s/ Jessica M. Hernandez____
       Andrew G. Schultz                                   Jessica M. Hernandez
201 Third St. NW, Suite 2200                          KENNEDY, HERNANDEZ &
Albuquerque, NM 87102                                 ASSOCIATES, P.C.
Telephone:     (505) 768-7205                         201 Twelfth Street NW
Email:         aschultz@rodey.com                     Albuquerque, New Mexico 87102
                                                      Telephone: (505) 842-8662
James R. Warnot, Jr.(pro hac vice forthcoming)        jhernandez@kennedyhernandez.com
Patrick C. Ashby (pro hac vice forthcoming)
Nicole E. Jerry (pro hac vice forthcoming)            Abram J. Ellis (pro hac vice)
LINKLATERS LLP                                        Jonathan D. Porter (pro hac vice)
1290 Avenue of the Americas                           Avia Gridi (pro hac vice)
New York, New York 10104                              SIMPSON THACHER & BARTLETT LLP
Telephone: (212) 903-9000                             900 G Street, NW
james.warnot@linklaters.com                           Washington, DC 20001
patrick.ashby@linklaters.com                          Telephone: (202) 636-5500
nicole.jerry@linklaters.com                           aellis@stblaw.com
                                                      jporter@stblaw.com
Adam S. Lurie (pro hac vice forthcoming)              avia.gridi@stblaw.com
LINKLATERS LLP
601 13th St. NW                                       Alan C. Turner (pro hac vice)
Suite 400                                             SIMPSON THACHER & BARTLETT LLP
Washington, DC 20005                                  425 Lexington Avenue
Telephone: (202) 654-9227                             New York, NY 10017
adam.lurie@linklaters.com                             Telephone: (212) 455-2472
                                                      aturner@stblaw.com
Attorneys for Defendants NatWest Group plc
(f/k/a Royal Bank of Scotland Group plc),
NatWest Markets plc (f/k/a Royal Bank of              Attorneys for Defendant International
Scotland plc), and Natwest Markets Securities         Swaps and Derivatives Association, Inc.
Inc. (f/k/a RBS Securities Inc.)




                                                -3-
       Case 1:21-cv-00606-KG-JFR Document 56 Filed 08/17/21 Page 4 of 4




APPROVED BY:

OFFICE OF THE NEW MEXICO ATTORNEY GENERAL
HECTOR BALDERAS, ATTORNEY GENERAL

    /s/ Electronically Approved 08/09/2021
P. Cholla Khoury, Assistant Attorney General
Director, Consumer and Environmental Protection
Post Office Drawer 1508
Santa Fe, NM 87504-1508
Telephone: (505) 490-4052
Facsimile: (505) 318-1007
ckhoury@nmag.gov




                                            -4-
